Citation Nr: 0804860	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  04-12 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for obesity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to January 
1990.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of July 2003 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in St. 
Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is noted to have requested a hearing at the RO 
before a Veterans Law Judge (Travel Board hearing) in her 
substantive appeal VA Form 9 received at the RO in April 
2004.  She attended such a hearing in January 2007 which was 
held before a Veterans Law Judge (VLJ) who is no longer 
employed by the Board.  Thereafter, the Board sent a letter 
dated in December 2007 notifying the veteran of this fact and 
asking her to clarify her hearing options, to include a 
videoconference hearing, a Travel Board hearing or to 
withdraw her hearing request.  In January 2008, the veteran 
returned a copy of this letter with signed confirmation 
indicating that she wanted to attend a Travel Board hearing 
before a Veterans Law Judge (VLJ) at the RO.  

Since such hearings are scheduled by the RO (See 38 C.F.R. § 
20.704(a) (2007)), the Board is remanding the case for that 
purpose, in order to satisfy procedural due process concerns.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a Travel Board hearing before a VLJ, 
with appropriate notification to the 
veteran and her representative.  A copy 
of the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record.

2.  After the hearing is conducted, or if 
the veteran withdraws her hearing request 
or fails to report for the scheduled 
hearing, the case should be returned to 
the Board for further review.  

The purpose of this remand is to comply with due process of 
law.  The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate outcome of this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



